Exhibit 10.1

 

FORBEARANCE AND SETTLEMENT AGREEMENT

 

THIS FORBEARANCE AND SETTLEMENT AGREEMENT (this “Agreement”) is made this 13th
day of September, 2011 (the “Execution Date”), by and between BMR-7 GRAPHICS
DRIVE LLC (together with its predecessors, successors, assigns, parent
companies, subsidiaries, affiliates, members, employees and representatives,
“Landlord”) and REDPOINT BIO CORPORATION, formerly known as Linguagen
Corporation (together with its successors, assigns, affiliates, shareholders,
directors, officers, employees and representatives, “Tenant”). Landlord and
Tenant are sometimes referred to herein as a “Party” or, together, as the
“Parties.”

 

RECITALS

 

A.                                   WHEREAS, Tenant and Landlord are parties to
that certain Lease dated as of November 28, 2005, as amended by that certain
First Amendment to Lease dated as of October 25, 2006 (the “Amendment”), and
that certain Acknowledgement of Term Commencement Date and Term Expiration Date
dated as of May 7, 2007 (collectively, the “Lease”);

 

B.                                     WHEREAS, pursuant to the Lease, Tenant
leased from Landlord approximately 18,577 square feet of commercial space (the
“Premises”) located at 7 Graphics Drive, Ewing, New Jersey;

 

C.                                     WHEREAS, the Lease expires on May 31,
2017 (the “Term Expiration Date”);

 

D.                                    WHEREAS, Tenant vacated the Premises on or
about June 1, 2011, six (6) years before the Term Expiration Date;

 

E.                                      WHEREAS, the Lease requires, among other
things, that Tenant make payments to Landlord on the first day of each month for
Fixed Rent and Operating Expenses;

 

F.                                      WHEREAS, Tenant paid Two Hundred Fifty
Thousand Dollars ($250,000) as a security deposit (the “Security Deposit”) upon
execution of the Amendment;

 

G.                                     WHEREAS, Tenant was and is in default of
its payment obligations to Landlord under the Lease;

 

H.                                    WHEREAS, as a result of the default and
the Tenant’s vacating of the Premises before the Term Expiration Date, Landlord
filed a complaint in the Superior Court of New Jersey, Mercer County, Special
Civil Part, Landlord Tenant Court, under Docket No. LT- 004307-11 (the
“Litigation”) on or about June 29, 2011;

 

I.                                         WHEREAS, Tenant is in arrears on its
payment of Fixed Rent and Operating Expenses to Landlord under the Lease f

 

J.                                        WHEREAS, Tenant has represented to
Landlord that it is currently unable to pay the rent arrears or fulfill its
obligations under the Lease;

 

--------------------------------------------------------------------------------


 

K.                                    WHEREAS, Tenant is currently working to
secure additional financing or investment, or otherwise monetize its remaining
assets, to reduce its expenses and decrease its liabilities, and is soliciting a
potential purchase of Tenant’s business; and

 

L.                                      WHEREAS, Landlord and Tenant have agreed
to settle the Litigation as set forth herein.

 

AGREEMENT

 

NOW, THEREFORE, the Parties, for good and sufficient consideration, the receipt
and sufficiency of which are hereby acknowledged, hereby agree as follows:

 

1.                                       Definitions; Conflicts. Any capitalized
terms not defined in this Agreement shall have the meaning given them in the
Lease. If there is any conflict between the Lease and this Agreement, this
Agreement shall govern.

 

2.                                       Payments by Tenant.

 

2.1.                              Landlord agrees to accept, in satisfaction of
Tenant’s obligations under the Lease, the payment of Four Hundred Twenty-Five
Thousand Dollars ($425,000) on or before the end of the Forbearance Period,
which Tenant may pay from any income or revenue accruing to tenant after the
Execution Date or payable to any owner of Tenant relating to a dividend or sale
of Tenant, which payments shall include, without limitation, the following:

 

2.1.1.                     Tenant shall pay to Landlord within two (2) business
days after the Execution Date Twenty-Five Thousand Dollars ($25,000) by wire
transfer to an account identified by Landlord.

 

2.1.2.                     On or before February 15, 2012, Tenant shall pay
Landlord an additional Four Hundred Thousand Dollars ($400,000) (the “Balance”).

 

2.1.3.                     If Tenant is entitled to any proceeds of (a) any debt
or equity financing obtained, then Tenant shall pay such proceeds to Landlord on
the date of the closing of any such financing, (b) any milestone payments in
connection with the licensing and commercialization agreement (the “Licensing
Agreement”) between Tenant and International Flavors & Fragrances related to
Tenant’s RP44 or (c) any sale of Tenant or Tenant’s assets, including (without
limitation) any of Tenant’s personal or intellectual property, then Tenant shall
pay such amounts to Landlord within two (2) business days after the earlier to
occur of (i) the date on which Tenant receives such amounts; and (ii) the date
on which Tenant is entitled to such amounts. Any payments made by Tenant to
Landlord pursuant to this Section shall reduce the Balance by the amount of such
payments. The Licensing Agreement is described on Schedule A attached hereto.

 

2.2.                              Subject to Section 4, if Tenant does not make
the payment described in Section2.1, then Tenant shall be obligated to make all
payments as required under the Lease, including the amount of any rent,
additional rent, legal fees, interest and late fees due and owing under the
Lease through the Term Expiration Date, and Landlord shall be entitled to pursue
all of its rights and remedies under the Lease.

 

2

--------------------------------------------------------------------------------


 

2.3.                              In addition to the aforementioned payments in
Section 2.1, Landlord shall be entitled to retain the remainder of the Security
Deposit.

 

3.                                       Decommissioning. Tenant shall provide
to Landlord by September 15, 2011, a report certified to Landlord by Industrial
Risk Control, (a) detailing the methods used to decommission the Premises,
including the treatment of all surfaces, equipment and associated ductwork and
piping, (b) stating that the same was performed in accordance with all
applicable local, state and federal laws and (c) the release of any applicable
licenses or permits related to the Premises.

 

4.                                       Forbearance By Landlord Pending Payment
By Tenant.

 

4.1.                              In consideration for, and subject to,
compliance by Tenant with the terms, conditions and provisions of this
Agreement, including (without limitation) the payment provisions provided for in
Section 2, Landlord hereby agrees to forbear temporarily from enforcing its
rights to collect all (a) payments currently due under the Lease and (b) future
payments due for the remainder of the Term during the period commencing on the
Execution Date and continuing through February 15, 2012 (the “Forbearance
Period”). The amounts described in Subsections 4(a) and (b) are referred to
herein as the “Lease Obligations.” Tenant hereby acknowledges, agrees and
confirms that it shall continue to be directly liable for repayment in full of
all payments due under the Lease unless and until Tenant has made the payments
to Landlord required by Section 2.

 

4.2.                              In furtherance of this Agreement, Landlord
shall have its attorney(s) execute and file with the Court a stipulation
dismissing the Litigation with prejudice within seven (7) days after the
satisfaction in full by Tenant of all of its obligations hereunder.

 

5.                                       Events of Default.

 

5.1.                              The following shall constitute an “Event of
Default” under this Agreement:

 

5.1.1.                     Tenant’s failure to timely pay any amount required or
to comply with any other term, covenant, agreement, obligation or condition set
forth in this Agreement; or

 

5.1.2.                     Failure of any representation or warranty made by
Tenant in this Agreement to be true and correct, either as of the Execution Date
or until satisfaction of all of Tenant’s obligations hereunder.

 

5.2.                              Upon the occurrence of an Event of Default,
Landlord’s agreement to forbear from exercising its rights to collect the Lease
Obligations shall automatically terminate, without notice to Tenant, and the
Lease Obligations, together with all damages due to Landlord based on Tenant’s
underlying breach of the Lease (including (without limitation) all late fees,
interest and attorneys’ fees), shall be automatically reinstated and immediately
due and payable to Landlord as additional rent.

 

5.3.                              This Agreement is written without prejudice as
to the rights of Landlord to pursue any and all remedies available to Landlord
under the Lease, at law and in equity upon the occurrence of an Event of
Default. Accordingly, this Agreement shall not constitute a waiver or
modification of any of Landlord’s rights or remedies; any existing defaults by
Tenant under the

 

3

--------------------------------------------------------------------------------


 

Lease; or any of the terms, conditions, warranties, representations or covenants
contained in the Lease.

 

6.                                       Conditional Release by Landlord. Upon
satisfaction by Tenant of all obligations imposed by this Agreement, Landlord
shall release and forever discharge Tenant and all of its predecessors,
successors, assigns, direct and indirect parent companies, subsidiaries,
affiliates, officers, directors, employees, servants, agents, shareholders,
heirs and insurers from any and all claims, rights, demands, obligations, debts,
liabilities and causes of action at law or in equity, known or unknown,
suspected or unsuspected, which Landlord has ever had or now has against Tenant
that in any way relate to or arise out of the Lease or the facts, circumstances
or events that formed the basis of the Litigation. Notwithstanding the above,
Landlord does not and shall not release Tenant with respect to any claims
threatened or brought by any third-party, including (without limitation) any
claims brought by any third party for property damage or bodily injury suffered
as a result of any direct or indirect actions or omissions of the Tenant, or
related to hazardous materials for which Tenant would otherwise be liable
pursuant to the Lease (“Excepted Claims”). Tenant agrees to save, defend,
indemnify and hold Landlord and the Landlord Parties harmless from and against
any Excepted Claims.

 

7.                                       Unconditional Release by Tenant. In
consideration of the dismissal of the Litigation, Landlord’s temporary
forbearance and the other terms and conditions of this Agreement, Tenant hereby
releases and forever discharges Landlord and all of predecessors, successors,
assigns, direct and indirect parent companies, subsidiaries, affiliates,
officers, directors, employees, servants, agents, shareholders, heirs and
insurers from any and all claims, rights, demands, obligations, debts,
liabilities and causes of action at law or in equity, known or unknown,
suspected or unsuspected, which Tenant has ever had or now has against Landlord
through the Execution Date that in any way relate to or arise out of the Lease
or the facts, circumstances or events that formed the basis of the Litigation.

 

8.                                       Right of First Offer to Lease. As a
further inducement for Landlord to enter into this Agreement, Tenant hereby
agrees that it shall notify Landlord in writing (an “ROFN Notice”) if, within
one (1) year following the Execution Date, Tenant desires to lease real property
in any of the following locations: San Diego, California; the greater San
Francisco Bay area, California; Maryland; North Carolina; New Jersey; Boston or
Cambridge, Massachusetts; Westchester County, New York; Pennsylvania; or the
greater Seattle, Washington, area (the “Desired Areas”) and offer Landlord a
right of first negotiation (“ROFN”) to lease premises to Tenant in the
applicable Desired Area. Landlord shall have until the date that is ten
(10) days after the date of Landlord’s receipt of an ROFN Notice to notify
Tenant whether Landlord wishes to enter into negotiations with Tenant to lease
premises to Tenant in such Desired Area (“Landlord’s  Response”). If Landlord is
interested in leasing premises to Tenant, then Landlord’s Response shall be
accompanied by Landlord’s proposed terms. Landlord shall then have the exclusive
right to negotiate with Tenant for no less than ninety (90) days, commencing
from the date of Tenant’s receipt of Landlord’s Response. If the Parties are
unable to consummate a lease agreement within such ninety (90) day period
despite the Parties’ good faith efforts, and the Parties do not agree to extend
the ninety (90) day period, then Tenant may enter into discussions with a third
party for a lease agreement. Tenant’s failure to advise Landlord of its intent
to lease real property in a Desired Area or to provide Landlord with a timely
ROFN Notice shall be

 

4

--------------------------------------------------------------------------------


 

deemed an Event of Default. This Section shall terminate upon the earlier of
(a) a change of control of Tenant and (b) the one (1) year anniversary of the
Execution Date.

 

9.                                       Severability Exceptions.
Notwithstanding anything in this Agreement to the contrary, in the event that
any court of competent jurisdiction enters a final order, judgment or other
finding that any payment under this Agreement constitutes a voidable or
preferential payment or an improper or disproportionate payment; or is otherwise
in violation of law or subject to a claim of preference (a “Finding”), then
Landlord may, in its sole and absolute discretion, in addition to any other
remedy provided by law, declare this Agreement to be null and void and its
claims in the Litigation revived as if this Agreement had not been entered into;
provided that all statutes of limitations with respect to the claims that are
the subject of this Agreement shall be tolled from the Execution Date until the
date of the Finding.

 

10.                                 Effect of this Agreement on Lease. Except as
specifically modified herein, all other terms and conditions of the Lease are
ratified and affirmed by Tenant and shall remain in full force and effect,
except that Tenant shall have no rights of possession to the Premises and
Landlord shall have the right to re-let the Premises as of the Execution Date.

 

11.                                 Estoppel. Tenant hereby, represents,
warrants, covenants and agrees that (a) the Lease is valid and in full force and
effect, (b) Landlord is not in default under the Lease, (c) Tenant has no
defense, setoff right or counterclaim against Landlord arising out of the Lease
or in any way relating to the Litigation and (d) Tenant has no claims, defense,
rights of setoff or other rights to damages against Landlord arising out of any
other transaction between Tenant and Landlord.

 

12.                                 Notices. Any notices given hereunder shall
be sent by a nationally recognized overnight courier to the following applicable
addresses:

 

If to Landlord:

 

with a copy to (which shall not constitute notice):

 

 

 

BMR-7 Graphics Drive LLC

 

Reed Smith LLP

17190 Bernardo Center Drive

 

Princeton Forrestal Village

San Diego, CA 92128

 

136 Main Street, Suite 250

Attention: Vice President, Real Estate Counsel

 

Princeton, New Jersey 08540

 

 

Attn: Daniel Mateo, Esq.

 

 

 

If to Tenant:

 

with a copy to (which shall not constitute notice):

 

 

 

Redpoint Bio Corporation

 

DLA Piper LLP (US)

5501 Old York Road

 

300 Campus Drive, Suite 100

Philadelphia, PA 19141

 

Florham Park, NJ 07932

Attn: Scott Horvitz

 

Attn: Andrew P. Gilbert, Esq.

 

13.                                 Entire Agreement and Successors in Interest.
This Agreement contains the entire agreement between the Parties and shall be
binding upon and inure to the benefit of the successors and permitted assigns of
each. Tenant may not assign or transfer this Agreement without the prior written
consent of Landlord, which Landlord may withhold in its sole

 

5

--------------------------------------------------------------------------------


 

discretion. Any attempted assignment or transfer of this Agreement by Tenant
without Landlord’s prior written consent shall be null and void, and shall
constitute an Event of Default. This Agreement shall remain in full force and
effect and shall be binding against the Parties notwithstanding any change of
ownership of the Parties. Except as explicitly set forth in this Agreement,
Landlord has made no representations, warranties or promises to Tenant. This
Agreement shall prevail over prior communications between the Parties or their
representatives regarding the matters contained herein.

 

14.                                 Neutral Interpretation. In any proceeding to
construe the terms of the Agreement, this Agreement shall be considered the
product of negotiation by and among the Parties. No clause or provision shall be
interpreted more strongly in favor of or against one Party or the other based
upon the source of the draftsmanship, but shall be interpreted in a neutral
manner.

 

15.                                 Advice of Counsel. The Parties acknowledge
that they (a) have read this Agreement and have had an opportunity to obtain
advice of counsel regarding it, (b) understand the terms of this Agreement and
(c) sign and enter into this Agreement freely and voluntarily.

 

16.                                 Attorneys’ Fees. Except as expressly
provided for in this Agreement, each Party shall bear its own attorneys’ fees
and costs incurred in connection the negotiation and execution of this
Agreement. If any action is required to enforce the terms of this Agreement
(including execution and collection efforts), however, Landlord may, upon
application to the Court, be awarded its corresponding reasonable attorneys’
fees and costs associated with such efforts.

 

17.                                 Governing Law; Venue; Jurisdiction. This
Agreement shall be construed and interpreted in accordance with the laws of the
State of New Jersey, and the Parties consent to venue as well as personal and
subject matter jurisdiction in the courts of the State of New Jersey.

 

18.                                 Amendments. No amendments or variations to
the terms of this Agreement shall be valid unless made in writing and signed by
the Parties.

 

19.                                 Severability. If any part of this Agreement
shall be adjudged invalid by a court of competent jurisdiction, the remainder of
the Agreement shall not be affected thereby and shall remain in full force and
effect.

 

20.                                 Execution. This Agreement may be executed in
any number of counterparts, each of which, when executed and delivered, shall be
deemed an original, but both of which together shall constitute one and the same
instrument. Any signatory hereto may indicate acceptance of this Agreement with
a facsimile signature, provided that an original signature is provided to the
other Party within two (2) business days thereafter. EACH PARTY DECLARES THAT
(A) THE PERSON EXECUTING THIS AGREEMENT ON ITS BEHALF IS DULY AUTHORIZED TO
EXECUTE THIS AGREEMENT ON ITS BEHALF AND (B) THE TERMS OF THIS AGREEMENT ARE
(I) UNDERSTOOD BY SUCH PARTY AND (II) VOLUNTARILY ACCEPTED FOR THE PURPOSE OF
MAKING A FULL AND FINAL COMPROMISE AND SETTLEMENT IN ACCORDANCE WITH THE TERMS
HEREOF.

 

[Remainder of this page intentionally left blank]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Execution
Date.

 

BMR-7 GRAPHICS DRIVE LLC

 

 

 

 

 

By:

/s/ Kevin M. Simonsen

 

Name:

Kevin M. Simonsen

 

Its:

VP, Real Estate Counsel

 

 

REDPOINT BIO CORPORATION

 

 

 

 

 

By:

/s/ Scott Horvitz

 

Name:

Scott Horvitz

 

Its:

Chief Financial Officer

 

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

In June 2010, Tenant entered into a License and Commercialization Agreement with
IFF for the development, manufacture, use and commercialization of RP44. IFF has
exclusive rights for five (5) years to develop, manufacture and commercialize
RP44 in virtually all food and beverage product categories. In return, Tenant
received an upfront payment of Five Hundred Thousand Dollars ($500,000) and
became eligible to receive two (2) milestone payments of Five Hundred Thousand
Dollars ($500,000) each based upon certain criteria regarding regulatory
approval and supply. In October 2010, IFF received notification by the Flavor
and Extract Manufacturers Association that RP44 had been determined to be
Generally Recognized As Safe, triggering a Five Hundred Thousand Dollar
($500,000) regulatory approval milestone payment. Tenant has not yet achieved
the supply milestone. In addition, Tenant is eligible to receive royalties based
on the amount of RP44 purchased by IFF for use in products. IFF will continue to
be responsible for the regulatory process and for costs associated with
prosecuting and maintaining Tenant’s intellectual property covering the
sweetness enhancer.

 

--------------------------------------------------------------------------------